** PER DIEM EXPENSES — TRAVELING — SCHOOL ADMINISTRATORS ** TRAVEL EXPENSES (INCLUDING MILEAGE, PER DIEM AND SUBSISTENCE) WHICH IS REIMBURSABLE PURSUANT TO 74 O.S. 500.1 [74-500.1] ET SEQ., INCLUDES ANY TRAVEL WHICH IS "ESSENTIAL TO THE TRANSACTION OF OFFICIAL STATE BUSINESS", AND WHICH IS "APPROVED FOR PAYMENT" BY THE APPROPRIATE STATE OFFICER OR BOARD AUTHORIZED BY STATUTE TO APPROVE TRAVEL CLAIMS. FOR EMPLOYEES STATIONED AT THE SEAT OF GOVERNMENT IN OKLAHOMA, TRAVEL NORMALLY WILL ORIGINATE AT THAT POINT. AN EMPLOYEES MAY HAVE A HOME STATION FOR EMPLOYMENT AT A CITY, TOWN OR LOCATION OTHER THAN THE SEAT OF GOVERNMENT, WHERE THE GREATER PORTION OF THE OFFICIAL DUTIES OF HIS EMPLOYMENT ARE PERFORMED. THE HEAD OF ANY STATE DEPARTMENT, INSTITUTION OR AGENCY, AS APPROVING AUTHORITY FOR REIMBURSEMENT OF TRAVEL EXPENSES, MAY PROPERLY DESIGNATE A HOME STATION OF A PARTICULAR OFFICER OR EMPLOYEE, AT WHICH POINT OF TRAVEL ESSENTIAL TO THE TRANSACTION OF OFFICIAL STATE BUSINESS ORDINARILY WILL ORIGINATE. SUCH DETERMINATION WOULD BE GOVERNED BY THE FACTS INVOLVED IN EACH EMPLOYMENT, AND SHOULD BE DESIGNED TO MINIMIZE TRAVEL EXPENSES CHARGEABLE TO THE STATE. (OKLAHOMA CITY, HOME STATION, CITY LIMITS) CITE: 74 O.S. 500.2 [74-500.2], 74 O.S. 500.5 [74-500.5] 74 O.S. 500.14 [74-500.14], 74 O.S. 500.11 [74-500.11], OPINION NO. JULY 29, 1948 — SEBRING (W. J. MONROE)